                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                      ***
                 7    DONG “KEVIN” GUO,                                       Case No. 2:18-CV-1171 JCM (PAL)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     WAL-MART STORES, INC.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Guo v. Walmart Inc., case no. 2:18-cv-01171-
               14     JCM-PAL.
               15            On March 6, 2019, the court struck plaintiff Dong Guo’s (“plaintiff”) submission of his
               16     proposed pretrial order (“PPTO”) for failure to comply with the local rules. (ECF No. 30).
               17     Additionally, the court indicated that it found the number of expert witnesses listed in plaintiff’s
               18     proposed witness list to be excessive. Id. Accordingly, the court instructed plaintiff to limit his
               19     list of expert witnesses to three (3) prior to refiling the PPTO, absent a showing of good cause.
               20     Id.
               21            On March 20, 2019, plaintiff resubmitted the PPTO, but failed to limit his witness list as
               22     directed by the court. See (ECF No. 31). Plaintiff has listed twenty-five (25) witnesses whom
               23     plaintiff indicates are “Witness[es] and/or the Custodian[s] of Records,” many of whom plaintiff
               24     also indicates are his treating physicians. Id.
               25            The PPTO also indicates, however, that defendant does not object to any of plaintiff’s
               26     exhibits. Id. Therefore, the court finds no need to allow this excessive number of custodians of
               27     record to testify as to the authenticity of plaintiff’s proposed exhibits or serve as expert witnesses
               28     in plaintiff’s case, as the court has previously stated. Indeed, to the extent that plaintiff and

James C. Mahan
U.S. District Judge
                1     defendant can stipulate as to the authenticity of the various proposed exhibits to be presented at
                2     trial, the court orders the parties to do so. This will obviate the need for the proposed number of
                3     custodian of records witnesses. See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402,
                4     404 (9th Cir. 2010) (holding that district courts have inherent power to control their own
                5     dockets).
                6            Accordingly, the court hereby strikes the PPTO for plaintiff’s failure to comply with the
                7     court’s previous order instructing plaintiff to limit the number of witnesses in his PPTO. LR IC
                8     7-1 (“The court may strike documents that do not comply with these rules.”). The parties are
                9     ordered to file, within seven (7) days of the entry of this order, a PPTO that complies with the
              10      local rules and the court’s order that plaintiff shall limit his number of expert and/or custodian of
              11      records witnesses to no more than three (3) prior to refiling.
              12             No further extensions will be considered absent a showing of good cause. Failure to
              13      timely and fully comply with this order may result in sanctions and/or dismissal. See, e.g.,
              14      Ready Transp., Inc., 627 F.3d at 404 (finding that “the inherent powers permit a district court to
              15      go as far as to dismiss entire actions to rein in abusive conduct”) (citing Atchison, Topeka &
              16      Santa Fe Ry. v. Hercules, Inc., 146 F.3d 1071, 1074 (9th Cir. 1998)).
              17             Accordingly,
              18             IT IS ORDERED THAT the parties shall file, within seven (7) days of the entry of this
              19      order, a proposed joint pretrial order that complies with the applicable local and federal rules and
              20      the court’s order.
              21             IT IS FURTHER ORDERED THAT the parties’ proposed joint pretrial order (ECF No.
              22      31) be, and the same hereby is, STRICKEN.
              23      ...
              24      ...
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -2-
                1             IT IS FURTHER ORDERED THAT the parties shall file a stipulation, within seven (7)
                2     days of the entry of this order, as to the authenticity of plaintiff’s proposed exhibits, insofar as
                3     the parties are able to agree.
                4             IT IS SO ORDERED.
                5             DATED April 1, 2019.
                6
                                                                    __________________________________________
                7                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -3-
